Citation Nr: 1433696	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the right lower extremity, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for service-connected peripheral neuropathy of the left lower extremity, currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.  The Veteran served in Vietnam and received the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a May 2009 rating decision, the RO increased the ratings for the service-connected peripheral neuropathy of the right and left lower extremities to 20 percent each; in a June 2013 rating decision the RO increased the disability ratings to 40 percent.

The Veteran testified before the undersigned at a hearing at the Board in April 2014.

A claim for a TDIU is an element of a claim for increased rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Although, entitlement to a TDIU was denied by the RO in an October 2013 rating decision, the Veteran has asserted entitlement to TDIU based upon his service-connected disabilities.  Therefore, the issue of entitlement to a TDIU is considered in conjunction with the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

At his hearing, the Veteran asserted that the disabilities had worsened since the last examination.  He is; therefore, entitled to a new examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).
The Veteran also reported recent VA treatment for peripheral neuropathy.  VA has a duty to obtain the records of this treatment.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was most recently afforded a VA examination in May 2012.  The examiner indicated that peripheral neuropathy did not impact the Veteran's ability to work.  The examiner provided no rationale for this opinion, despite his determination that the service-connected peripheral neuropathy is moderately severe with incomplete paralysis in both the right and left lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain all records of the Veteran's treatment for his service connected disabilities at VA since April 2013.  .

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected peripheral neuropathy of the right and left lower extremities.  The examiner should note that the claims file was reviewed.

The examiner should specifically indicate the nerves affected and the severity of any nerve impairment.

The examiner should also provide opinions as to whether peripheral neuropathy of the lower extremities would cause marked interference with employment.

4.  Afford the Veteran a VA general medical examination to assess whether the service connected disabilities render him unemployable.  The examiner should provide an opinion, with supporting reasons, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the peripheral neuropathy of the right and left lower extremities (as well as any other disabilities determined to be service connected), together with PTSD, diabetes, right and left upper extremity and erectile dysfunction would render him incapable of gainful employment for which his education and work experience would otherwise qualify him.

5.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case that includes consideration of extraschedular ratings.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

